DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least one battery" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-30, 33, 35-37, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauter et al. (Pub. No. US 2009/0275803).
Regarding claims 26-28, 30, and 33, Krauter et al. discloses a speculum 200 comprising: a lower blade 208 and an upper blade 204 (figure 8, similar to the blades in figure 6); and an angular adjustment mechanism 220/210 configured to allow continuous adjustment of an angle between the upper and lower blades to any angle within a predetermined range (paragraphs 0069 and 0070; figure 8) , the angular adjustment mechanism comprising: a stationary arm 210 and a movable arm 220, said movable arm 220 being configured to move relative to the stationary arm 210 so as to adjust the angle between the upper and lower blades 204/208; and a lock 218 configured to move between a first position (figure 8) that locks the movable arm 220 relative to the stationary arm 210 and a second position (paragraph 0071- towards plate 526) that unlocks the movable arm from the stationary arm so as to allow the movable arm 220 to move relative to the stationary arm, wherein the lock 218 is biased toward the first position (figure 8).  When the movable arm 220 is moved in a first direction (toward arm 210), the lock 218 automatically unlocks the movable arm 220 from the stationary arm 210 (by causing elements 240 to pivot away from each other and open), and wherein the movable arm 220 can move in a second direction opposite to the first direction only when the lock 218 is manually moved to the second position (paragraphs 0069-0071).  Moving the movable arm 220 in the first direction causes the angle 
Regarding claims 26 and 29, in an alternate interpretation, Krauter et al. discloses a speculum 200 comprising: a lower blade 208 and an upper blade 204 (figure 8, similar to the blades in figure 6); and an angular adjustment mechanism 220/218 configured to allow continuous adjustment of an angle between the upper and lower blades to any angle within a predetermined range (paragraphs 0069 and 0070; figure 8) , the angular adjustment mechanism comprising: a stationary arm 218 and a movable arm 220, said movable arm 220 being configured to move relative to the stationary arm 218 so as to adjust the angle between the upper and lower blades 204/208; and a lock 240 configured to move between a first position (figure 8; paragraph 0070) that locks the movable arm 220 relative to the stationary arm 210 and a second position (paragraph 0070) that unlocks the movable arm from the stationary arm so as to allow the movable arm 220 to move relative to the stationary arm, wherein the lock 240 is 
Regarding claims 35-37, Krauter et al. discloses a speculum 200 comprising: a lower blade 208 and an upper blade 204 (figure 8, similar to figure 6); and 6430467/022/2940694.1an angular adjustment mechanism 210/218/220 configured to allow continuous adjustment of an angle between the upper and lower blades to any angle within a predetermined range (figure 8; paragraphs 0069-0071), the angular adjustment mechanism 210/218/220 comprising: a stationary arm 210 and a movable arm 220, said movable arm 220 being configured to move freely relative to the stationary arm 210 so as to adjust the angle between the upper and lower blades (when the lock 218 is disengaged, paragraph 0070); and a lock 218 configured to move between a first position that locks the movable arm 220 relative to the stationary arm 218 (paragraphs 0069 and 0070) and a second position (towards 256) that unlocks the movable arm 220 from the stationary arm 210 so as to allow the movable arm 220 to move freely relative to the stationary arm 210 (paragraph 0071), wherein the lock is configured to automatically lock the movable arm 220 relative to the stationary arm 210 (paragraphs 0069 and 0070).  The lock 218 is configured to automatically unlock the movable arm 220 from the stationary arm 218 when the movable arm 220 is moved in a first direction (paragraphs 0069 and 0070), and wherein the movable arm 220 can move in a second direction opposite to the first direction only when the lock 218 is manually moved to the second position (paragraph 0071).  Moving the movable arm 220 in the first direction causes the angle between the upper and lower blades 204/208 to increase and moving the movable arm 220 in the second direction causes the angle between the upper and lower blades to 
Regarding claims 39 and 40, Krauter et al. discloses a speculum 200 comprising: a lower blade 208; an upper blade 204 (figure 8, similar to figure 6);65 30467/022/2940694.1an angular articulation mechanism 220/218/210 configured to allow adjustment of an angle over a continuous range of positions, the angular articulation mechanism including a lever 220 extending from a proximal end of the upper blade 204 and a stationary guide arm 210, wherein the lever 220 is configured to move relative to the stationary guide arm 210 for adjustment of the angle over the continuous range of positions (figure 8; paragraphs 0069-0071), and wherein the angular articulation mechanism 220/218/210 is configured to automatically lock a position of the lever 220 relative to the stationary arm 210, and to manually unlock the lever 220 from the stationary arm 210 (paragraph 0071- by disengaging element 218 from the lever 220).  The angular articulation mechanism is configured to automatically unlock the lever 220 from the stationary arm 210 when the lever 220 is moved to increase the angle between the lower and upper blades 208/204 (paragraphs 0069-0070; figure 8).
Claim(s) 26, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (Pub. No. US 2002/0016528 A1).
Regarding claims 26, 31, and 32, Tan discloses a speculum 10 comprising: a lower blade 28 and an upper blade 70 (figure 6); and an angular adjustment mechanism 20/22 configured to allow continuous adjustment of an angle between the upper and lower blades to any angle within a predetermined range (paragraph 0033), the angular adjustment mechanism comprising: a stationary arm 22 and a movable arm 20, said .

    PNG
    media_image1.png
    862
    725
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Petrassevich (Pat. No. US 4,337,763) in view of Zemlock et al (Pat. No. US 2011/0022032).
Regarding claims 1-8, Petrassevich discloses a speculum 10 (figure 1) comprising: a lower member including a handle 11 having a proximal end 12 and a distal end (near 35), and a lower blade 14 extending from the proximal end of the handle 11; an upper blade 16 configured to be movable with respect to the lower member (col. 3, lines 44-55); and an illumination assembly including at least one light source 28, at least one power source 36 housed in the handle 11, wherein the at least one power source 36 is housed in the handle 11 at a position closer to the proximal end of the handle than to the distal end (figure 1- the uppermost power source 36), and wherein a containment mechanism 35 is configured to remove the at least one power source via an opening formed in the distal end of the handle (figure 1). The handle 11 is 
Petrassevich discloses the claimed invention except wherein the speculum comprises an ejection mechanism for removal of the at least one power source from the handle, wherein the ejection mechanism is configured to remove the at least one power source via an opening formed in the distal end of the handle; wherein the ejection mechanism comprises an actuator configured to be operated by a user to release the at least one power source from the handle via the opening; wherein the ejection mechanism further comprises a holder configured to hold the at least one power source within the handle in a first position and to release the at least one power source from the handle in a second position, and wherein operation of the actuator causes the holder to move from the first position to the second position; wherein the holder is integrally formed with the actuator and the actuator extends from a proximal end of the handle; wherein the holder is prevented from moving from the second position to the first position; wherein the holder is disposed within the handle in the first position and in the second position.  
With respect to claims 1-5, 7, and 8, Zemlock teaches wherein a speculum comprises an ejection mechanism 802/912/930/940 (figure 34; paragraphs 0207-0214) for removal of the at least one power source 451 from the handle, wherein the ejection 
In an alternate interpretation, with respect to claims 4, and 6, Zemlock teaches wherein the ejection mechanism 802/912/930/940 further comprises a holder 912 configured to hold the at least one power source 451 within the handle in a first position (closed position) and to release the at least one power source 451 from the handle in a second position (open position- paragraph 0213), and wherein operation of the actuator 940 causes the holder 912 to move from the first position to the second position (paragraph 0213); wherein the holder 912 is prevented from moving from the second 
Zemlock teaches that such an ejection mechanism is advantageous because it allows for the streamlined ejection of the power source with one hand of a user without medical contamination thereof (paragraph 0214).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the speculum disclosed by Petrassevich such that the speculum comprises an ejection mechanism for removal of the at least one power source from the handle, wherein the ejection mechanism is configured to remove the at least one power source via an opening formed in the distal end of the handle; wherein the ejection mechanism comprises an actuator configured to be operated by a user to release the at least one power source from the handle via the opening; wherein the ejection mechanism further comprises a holder configured to hold the at least one power source within the handle in a first position and to release the at least one power source from the handle in a second position, and wherein operation of the actuator causes the holder to move from the first position to the second position; wherein the holder is integrally formed with the actuator and the actuator extends from a proximal end of the handle; wherein the holder is prevented from moving from the second position to the first position; wherein the holder is disposed within the handle in the first position and in the second position, as taught by Zemlock et al., for the purpose of allowing for the streamlined ejection of the power source with one hand of a user without medical contamination thereof.  

Petrassevich discloses the claimed invention except wherein the at least one power source is pressed against an inner sidewall of the handle when the power source is housed within the handle, and wherein the speculum comprises an ejection mechanism for removal of the at least one power source from the handle, wherein the ejection mechanism is configured to remove the at least one power source via an opening formed in the distal end of the handle; wherein the ejection mechanism comprises a holder for pressing the at least one power source against the inner sidewall of the handle in a first position and for releasing the at least one power source from being pressed against the inner sidewall in a second position so as to cause the at least one power source to be removed via the opening; wherein the holder is retained within the handle in the first position and in the second position; wherein the ejection 
Zemlock teaches wherein the at least one power source 451 is pressed against an inner sidewall 912 (or alternatively, 904) of the handle when the power source 451 is housed within the handle, and wherein the speculum comprises an ejection mechanism 802/930/940 (figure 34; paragraphs 0207-0214) for removal of the at least one power source from the handle, wherein the ejection mechanism 802/930/940 is configured to remove the at least one power source 451 via an opening 910 formed in the distal end of the handle (paragraph 0213); wherein the ejection mechanism 802/930/940 comprises a holder 930 for pressing the at least one power source 451 against the inner sidewall 912 (or 904) of the handle in a first position and for releasing the at least one power source 451 from being pressed against the inner sidewall 912 (or 904) in a second position so as to cause the at least one power source 451 to be removed via the opening 910; wherein the holder 930 is retained within the handle in the first position and in the second position (figure 34; paragraphs 0213-0214); wherein the ejection mechanism 802/930/940 further comprises an actuator 940, which, when actuated, causes the holder 930 to move from the first position to the second position (paragraphs 0213-0214); wherein when the holder 930 is moved to the second position, the at least one power source 451 is released from the handle via the opening 910 without the at 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the speculum disclosed by Petrassevich such that the at least one power source is pressed against an inner sidewall of the handle when the power source is housed within the handle, and wherein the speculum comprises an ejection mechanism for removal of the at least one power source from the handle, wherein the ejection mechanism is configured to remove the at least one power source via an opening formed in the distal end of the handle; wherein the ejection mechanism comprises a holder for pressing the at least one power source against the inner sidewall of the handle in a first position and for releasing the at least one power source from being pressed against the inner sidewall in a second position so as to cause the at least one power source to be removed via the opening; wherein the holder is retained within the handle in the first position and in the second position; wherein the ejection mechanism further comprises an actuator, which, when actuated, causes the holder to move from the first position to the second position; wherein when the holder is moved to the second position, the at least one power source is released from the handle via the opening without the at least one power source coming into contact with the user and without the at least one power source coming into contact with external surfaces of the speculum, as taught by Zemlock et al., for the purpose of allowing for the streamlined .
Claims 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauter et al. (Pub. No. US 2009/0275803 A1) in view of Frumovitz et al. (Pub. No. US 2003/0105387).
Regarding claims 15-24, Krauter et al. discloses a speculum 200 comprising: a lower member 208 including a handle 210 having a proximal end and a distal end (see figures 2 and 6 for equivalent structure), and a lower blade 208 extending from the proximal end of the handle 210 at a predetermined angle (figures 2 and 6- paragraph 0067 discloses that the lower member is identical to the lower member in figure 2); an upper blade 204 (figures 6 and 8) configured to be movable with respect to the lower member (figure 8; paragraphs 0069-0071); and a linear adjustment mechanism 212 configured to linearly adjust the distance between the upper and lower blades 204/208 (figures 2, 6- similar structure and figure 8; paragraph 0067).  The lower member 210/208 and the upper blade 204 are movably engaged with one another by a linear support member 212, said linear support member 212 being slidably engaged with the lower member 210/208 (paragraph 0067; figures 6 and 8), and the linear adjustment mechanism includes a locking tooth (paragraph 0067; equivalent structure 128 shown in figures 2 and 6) formed on the linear support member 212 and a plurality of stop tabs formed on the handle 210 (paragraph 0067- equivalent to 117 in figure 2), said locking tooth being configured to engage with each of said plurality of stop tabs to linearly adjust the distance between the upper and lower blades (paragraph 0067; figure 6).  The stop tabs are formed on one of an outer surface of a sidewall of the handle 210 
Krauter et al. discloses the claimed invention except wherein the predetermined angle between the handle and the lower blade is between 95-120 degrees, or more specifically, 105 degrees (claim 16).
However, Frumovitz et al. teaches wherein an angle between handle 401 and lower member 403 is preferably between about 100-135 degrees for the purpose of eliminating contact with the patient's pubis during use (paragraph 0033; figure 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the angle between the handle and the .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauter et al. (Pub. No. US 2009/0275803 A1) in view of Frumovitz et al. (Pub. No. US 2003/0105387) and further in view of McMahon et al. (Pub. No. US 2008/0228038).
Regarding claim 25, Krauter et al. as modified by Frumovitz et al. discloses the claimed invention except wherein the speculum further comprises an ejection mechanism configured to remove the at least one power source from said speculum without requiring a user to come into contact with the at least one power source.  Krauter et al. discloses an illumination assembly 154 in paragraph 0064, but is silent regarding the details thereof.
McMahon et al. teaches an illumination assembly 230 (figure 11) which includes at least one light source 259 and at least one battery 242, and a battery ejection mechanism 236 configured to remove the at least one power source from said speculum without requiring a user to come into contact with the at least one power source (by pulling on the housing 236).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the light assembly disclosed by Krauter et al. with the light assembly taught by McMahon et al., wherein the light assembly comprises an ejection mechanism configured to remove the at least one power source from said speculum without requiring a user to come into contact with the at least one power source, in order to achieve the predictable result of providing a removable light .

Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Krauter et al. (Pub. No. US 2009/0275803) in view of McMahon et al. (Pub. No. US 2008/0228038).
Regarding claims 34 and 38, Krauter et al. discloses the claimed invention except wherein the illumination assembly includes at least one light source and at least one battery, and a battery ejection mechanism for removal of the at least one battery from the speculum.  Krauter et al. discloses an illumination assembly 154 in paragraph 0064, but is silent regarding the details thereof.
McMahon et al. teaches an illumination assembly 230 (figure 11) which includes at least one light source 259 and at least one battery 242, and a battery ejection mechanism 236 for removal of the at least one battery from the speculum (by pulling on the housing 236).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the light assembly disclosed by Krauter et al. with the light assembly taught by McMahon et al., in order to achieve the predictable result of providing a removable light assembly.  Such a modification is advantageous because it provides a battery powered light source which eliminates the inconveniences of wires.

Conclusion
See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/            Primary Examiner, Art Unit 3773